Citation Nr: 0732804	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  97-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the left jaw, with loss of teeth.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for arthritis of 
multiple joints.

4.  Entitlement to service connection for a chronic skin 
disorder.

5.  Entitlement to disability ratings for headaches in excess 
of 0 percent from March 14, 1995, and 10 percent from October 
4, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
April 1956, with prior active service of three years and four 
days.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Denver, Colorado 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a July 1986 rating decision, the 
RO denied service connection for bilateral hearing loss and a 
chronic skin disorder.  In a March 1996 rating decision, the 
RO denied the veteran's request to reopen a previously denied 
claim for service connection for a fracture of the left jaw, 
with loss of teeth.  In a July 1998 rating decision, the RO 
denied service connection for arthritis of multiple joints.  
In a February 2001 rating decision, the RO assigned an 
initial noncompensable rating for headaches, effective March 
14, 1995.  In a February 2007 rating decision, the RO 
increased the rating for headaches to 10 percent, effective 
October 4, 2006.

The veteran has a hearing before a Veterans Law Judge in May 
2000.  In June 2007, the Board informed the veteran that the 
Veterans Law Judge who conducted the hearing is no longer 
employed by the Board.  The Board gave the veteran the option 
of having an additional hearing.  The veteran did not request 
an additional hearing.



The issues of reopening a claim for service connection for 
residuals of a fracture of the left jaw, with loss of teeth, 
and of entitlement to service connection for bilateral 
hearing loss, arthritis of multiple joints, a chronic skin 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From March 14, 1995, to October 3, 2006, the veteran did 
not have quantifiable prostrating attacks of headache.

2.  From October 4, 2006, the veteran has had monthly 
prostrating attacks of headache.


CONCLUSIONS OF LAW

1. From March 14, 1995, to October 3, 2006, the veteran's 
headaches did not meet the criteria for a compensable 
disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.124a, Diagnostic 
Code 8100 (2007).

2.  From October 4, 2006, the veteran's headaches have met 
the criteria for a 30 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.2, 4.7, 
4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Headaches

The veteran claims that the severity of his service-connected 
headaches warrants disability ratings higher than those 
assigned.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In a November 2000 decision, the Board granted service 
connection for headaches.  In a February 2001 rating 
decision, and again in a June 2004 rating decision, the RO 
implemented the Board's grant of service connection for 
headaches.  The RO assigned an effective date of March 14, 
1995, for service connection, and assigned a 0 percent, 
noncompensable disability rating.  The veteran appealed the 
rating.  In April 2005, the Board remanded the headache 
rating issue for a new VA medical examination.  In a February 
2007 rating decision, the RO increased the rating for 
headaches from 0 percent to 10 percent, effective October 4, 
2006.  The Board will address the issue of the appropriate 
ratings for headaches from March 14, 1995, forward.

The veteran's service-connected headaches have been rated by 
the RO under the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.   That code provides for evaluating headaches as 
follows:

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability  
.........................................
........ 50 percent

With characteristic prostrating attacks 
occurring on an average once a month over 
last several months
   
.........................................
............................. 30 percent

With characteristic prostrating attacks 
averaging one in 2 months over last 
several months  ................ 10 
percent

With less frequent attacks  
............................... 0 percent

Records of VA medical treatment of the veteran in the 1980s 
reflect his reports of chronic headaches.  The veteran has 
reported from the early 1980s forward that he is disabled 
from working, and VA granted him non-service-connected 
disability pension effective from 1992.  The veteran has 
attributed his unemployability to a number of disabilities, 
most frequently including arthritis.  He has not asserted, 
and no physician has found, that his headache disorder, by 
itself, made him unemployable.

On VA examination in June 1986, the veteran reported that he 
had headaches daily.  He stated that he did not take any 
medication for the headaches.  In a February 1987 hearing, 
the veteran indicated that his headaches were continuous, and 
that they fluctuated in severity.  Through the 1990s and 
through the present, the veteran has continued to report 
chronic headaches.  In VA outpatient treatment in December 
2001, the veteran indicated that no medication, including 
medications that reduced his musculoskeletal pain, reduced 
his headache pain.  In November 2002, he reported ongoing 
constant headache pain that was somewhat diminished by pain 
medication.  In April 2003, he stated that the severity of 
his headaches varied from day to day, and that sometimes the 
headaches were pretty rough.

In June 2005, the veteran had a VA medical examination to 
evaluate his headache disorder.  The examiner noted that the 
veteran was not a good historian, and did not respond clearly 
to questions.  When asked how often he went to bed because of 
headaches, the veteran did not answer more specifically than 
saying that it had become "kind of regular."  The veteran 
indicated that he had chronic headache that was present at 
all times.  The examiner found that the veteran did not give 
a clear history as to whether or how often he had prostrating 
attacks of headache.  The diagnosis was chronic daily 
headache.

A VA neurologist who examined the veteran on October 4, 2006, 
also found that the veteran had difficulty giving history and 
responding to questions.  In response to persistent 
questioning, the veteran reported that he had headaches every 
day, and that they usually began at night and lasted for most 
of the day.  He indicated that pain medication reduced the 
pain somewhat.  He related that he sometimes stayed in bed 
all day because of headaches, but that he also sometimes 
stayed in bed because of arthritis and generalized weakness.  
He stated that about once a month, his headache was so bad 
that he could not get out of bed.

Under the rating schedule, a headache disorder is evaluated 
chiefly based on the frequency of prostrating attacks of 
headache.  The veteran has long reported constant or near 
constant headache that varies in severity.  In the period 
from 1995 forward, the veteran has not volunteered the 
information that he had prostrating attacks of headache, in 
which he went to bed and ceased activity because of the 
headache.  In 2005 and 2006, VA physicians who examined the 
veteran asked him whether he had any such attacks.  In the 
2005 examination, the veteran indicated that he had such 
attacks somewhat regularly, but he did not specify any 
frequency in terms of number of times per week, month, or 
year.  In the October 2006 examination, the examiner was able 
to illicit the information that the veteran had prostrating 
attacks once per month.  Based on that information, a 30 
percent rating is warranted for the veteran's headache 
disorder effective from October 4, 2006, the date of the 
examination.  As there is no evidence of prostrating attacks 
more frequent than once a month, the manifestations of the 
veteran's headache disorder do not warrant a rating higher 
than 30 percent.  As prostrating attacks either were not 
reported, or were not quantified, prior to the October 4, 
2006, examination, the preponderance of the evidence is 
against a compensable rating prior to that date.  The Board 
therefore denies a compensable rating for the period from 
March 14, 1995, to October 3, 2006, and grants a 30 percent 
rating effective October 4, 2006.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The veteran has not been 
hospitalized for headaches.  The veteran has several 
disabling disorders.  He has long been unemployable,  The 
evidence does not indicate, however, that his headache 
disorder, by itself, has resulted in marked interference with 
his potential for employment.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference of the headaches with employment, so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In this case, the initial claim of service connection for 
headaches and the initial unfavorable agency of original 
jurisdiction decision on that claim occurred before 38 
U.S.C.A. § 5103(a) notice was mandated, thus there was no 
error in not providing such notice.  Pelegrini, 18 Vet. App. 
at 112.  The claim for a higher initial evaluation is a 
downstream issue from the initial claim for entitlement to 
service connection headaches.  The RO provided the appellant 
with notice in January 2004 and March 2006, subsequent to the 
initial adjudication.  As service connection has been granted 
and disability ratings and effective dates have been 
assigned, the veteran's claim for service connection has been 
substantiated.  Therefore, the purpose of 38 U.S.C.A. § 
5103(a) has been satisfied and no additional notice as to the 
downstream issues is required.  Dingess, 19 Vet. App. at 471.  
Nevertheless, VA readjudicated the claim in February 2007.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess, identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

With respect to the veteran's claim for higher ratings for 
headaches, VA has obtained VA medical records, afforded the 
veteran physical examinations, obtained medical opinions as 
to the severity of the disability, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to that rating appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on that claim at this time.


ORDER

From March 14, 1995, to October 3, 2006, entitlement to a 
compensable disability rating for headaches is denied.

From October 4, 2006, entitlement to a 30 percent disability 
rating for headaches is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.


REMAND

The veteran has appealed to the Board his request to reopen a 
previously denied claim for service connection for a fracture 
of the left jaw, with loss of teeth.  He has also appealed 
the denial of claims for service connection for bilateral 
hearing loss, arthritis of multiple joints, and a chronic 
skin disorder.  In December 2001, the veteran submitted a 
December 2001 VA medical report that addressed the condition 
of his jaw, joints, and skin.  The veteran's representative 
wrote that the "appellant does not waive RO adjudication."  
Noting the report and the representative's statement, in June 
2002, the Board remanded the issues of reopening a claim for 
service connection for a jaw and teeth disorder, and of 
service connection for arthritis of multiple joints and a 
chronic skin disorder.  The Board instructed the RO to 
readjudicate those issues, with consideration of the December 
2001 medical report.  The Board instructed that if any of 
those issues remained denied, the RO should issue a 
supplemental statement of the case (SSOC).  The veteran's 
case has been returned to the Board, and the RO has neither 
readjudicated nor issued an SSOC on the issue of the request 
to reopen the claim for service connection for a jaw and 
teeth disorder, or the issues of service connection for 
arthritis of multiple joints and a chronic skin disorder.

In June 2002, the Board also remanded the veteran's claim for 
service connection for bilateral hearing loss.  The Board 
noted that the veteran had credibly reported a history of 
extensive exposure to machine gun noise during service, and 
that he had been found to have a hearing loss disability 
after service.  The Board remanded the issue for a new VA 
audiological examination, with an opinion as to the 
likelihood that current hearing loss was related to noise 
exposure in service.  The veteran has not had a new 
audiological examination since the June 2002 remand.

The Board has a duty under law to ensure that the RO complies 
with remand orders of the Board or the Court.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board will therefore 
remand the case again for the RO to carry out the uncompleted 
actions requested in the June 2002 Board remand.  Those 
actions include readjudication of the issue of reopening of a 
claim for service connection for a left jaw fracture with 
missing teeth, and of the issues of service connection for 
arthritis of multiple joints and a skin disorder, scheduling 
of a VA audiological examination of the veteran, with the 
report to include an opinion regarding the etiology of 
current hearing loss, and issuance of an SSOC if any of the 
remanded claims remains denied.

Further, on remand, VA should ensure that all duties to 
notify and assist have been fulfilled with respect to all 
claims on appeal.  In the context of a claim to reopen, 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In those cases, VA must look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  There has been no such notice in this case
. 
Accordingly, the case is REMANDED for the following actions:

1.  Review the entire file and ensure 
that, for the issues on appeal, all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A and 38 C.F.R. § 3.159 is fully 
satisfied.  The notification should 
address the claims for service connection, 
to include the requirements for assigning 
ratings and effective dates.  Also send 
the veteran notice that explains what 
constitutes new and material evidence to 
reopen a claim of service connection for 
residuals of a fracture of the left jaw 
and specifically identify the type of 
evidence necessary to satisfy the element 
of the underlying claim which was found 
insufficient in the previous denial.   

2.  The RO should schedule the veteran for 
a VA audiological examination to address 
the nature, extent, and etiology of his 
current bilateral hearing loss.  The 
examiner should be provided with the 
veteran's claims file for review.  The 
examiner should report the results of 
audiological testing, and should provide 
an opinion as to whether it is at least as 
likely as not that the veteran's current 
bilateral hearing loss is related to 
reported noise exposure during service.  
The RO should associate the examination 
report with the claims file, and should 
review the claim.

3.  The RO must readjudicate the veteran's 
request to reopen a previously denied 
claim for service connection for a left 
jaw disorder, and must readjudicate the 
veteran's claims for service connection 
for arthritis of multiple joints and for a 
chronic skin disorder.  In readjudicating 
these claims, consideration should be 
given to all of the assembled evidence, 
including a December 2001 VA medical 
report that is associated with the 
veteran's claims file.

4.  If any of the claims remains denied, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and given an appropriate 
period of time in which to respond before 
the case is returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


